Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110203367 to Huang et al. (hereinafter Huang).

Regarding Claim 1: Huang discloses:
“A mounting structure for contacting a surface of a machine and holding a vibration sensor in relationship to the machine as vibration of the machine is measured by the vibration sensor” (Figs. 4A-4B (In Fig.4B, the horizontal dashed portion is a mounting structure for contacting a surface of a machine, added by examiner), para 0039 – “FIG. 4B shows a cross-sectional side view of the dome-shaped working/sensor member in functional contact with an annular piezoelectric actuator/sensor”; para 0051 – “A vibrating working member 25 is mounted in functional contact with piezoelectric actuator 26… A sensing working member 28 having a sample contact surface is in functional contact with piezoelectric sensor 29”; para 0063 – “In an actuator mode embodiment, the working member can be configured as a chamber surface wall (i.e. surface of a machine, added by examiner)”), the mounting structure comprising: 
”a sensor attachment portion for receiving and securely holding the vibration sensor” (Figs. 4A-4B; para 0051 – “A vibrating working member 25 is mounted in functional contact with piezoelectric actuator 26… A sensing working member 28 having a sample contact surface is in functional contact with piezoelectric sensor 29”); 
“a base portion rigidly connected to the sensor attachment portion”, the base portion comprising: an annular mounting surface configured to contact the surface of the machine, the annular mounting surface having an outer radius R and an inner radius r” (Figs. 4A – 4B; para 0052 – “An annular mounting ring 43 can be provided between the membrane and piezoelectric actuator/sensor 40. An oscillator 44 can be in electrical contact to energize the actuator/sensor, inducing vibrations in the ring, membrane and sample present in the chamber.”); and 
“a central recessed surface surrounded by the annular mounting surface, the central recessed surface configured not to contact the surface of the machine” (para 0052 – “the device can include an annular piezoelectric actuator/sensor 40 associated with, e.g., a dome-shaped working member 41 membrane (interpreted as a central recessed surface, added by examiner)… An annular mounting ring 43 can be provided between the membrane and piezoelectric actuator/sensor 40”; para 0063 – “In an actuator mode embodiment, the working member can be configured as a chamber surface wall (i.e. surface of a machine, added by examiner), e.g., with a membranous working member mounted across an aperture. A piezoelectric actuator can be in broad contact with the back side of the membrane, central contact with the membrane and/or in peripheral contact with the membrane. In preferred embodiments, at least part of the membrane back (non sample contact) side is not in direct or indirect contact with the piezoelectric actuator”).
Huang is silent on “wherein values of the inner radius r and the outer radius R are selected to have a predetermined effect on a resonant frequency response of the mounting structure”.
However, it would have been obvious to one of ordinary skill in the art to select the values of an inner radius and an outer radius to have a specific predetermined effect on a resonant frequency response of the mounting structure, so the type and the features of such mounting structure would not interfere with the resonant frequency and the way the mounting structure attaches to the surface would not negatively affect the data related to the vibrating surface of a machine, including the signal-to-noise ratio, and would improve the quality and accuracy of the resonant frequency response determination. 

Regarding Claim 2: Huang discloses the mounting structure of claim 1.
Regarding the limitation: 
“wherein the values of the inner radius r and the outer radius R are selected to cause the resonant frequency response of the mounting structure to be outside a range of measurement frequencies in which the vibration sensor is used to measure vibration of the machine”: 
It would have been obvious to one of ordinary skill in the art to select the values of the inner radius r and the outer radius R are selected to cause the resonant frequency response of the mounting structure to be outside a range of measurement frequencies in which the vibration sensor is used to measure vibration of the machine, since the goal of the vibration sensor operation would be the measure frequencies, not to interfere with the frequency of interest. The selection of the inner and outer radius would lead to the selection of the size and weight of the annular member, which will affect the resonant frequency. The correct selection will not negatively affect the data related to the vibrating surface of a machine, including the signal-to-noise ratio, and would improve the quality and accuracy of the resonant frequency response determination. 

Regarding Claim 6: Huang discloses the mounting structure of claim 1.
Huang further discloses:
“wherein the sensor attachment portion and the base portion are integrally formed as one continuous structure” (Fig. 4B; the horizontal dashed portion as shown in Fig. 4B, is a mounting structure for contacting a surface of a machine, added by examiner); para 0052 – “as shown in top down view FIG. 4A and cross-sectional view 4B, the working member can be a membrane in contact with the sample of interest. For example, the device can include an annular piezoelectric actuator/sensor 40 associated with, e.g., a dome-shaped working member 41 membrane. A sample chamber 42 is provided, e.g., in contact with one side of the membrane, as shown in vertical cross section FIG. 4B. An annular mounting ring 43 can be provided between the membrane and piezoelectric actuator/sensor 40.”).  

Regarding Claim 9: Huang discloses the mounting structure of claim 1.
Regarding the limitation:
“wherein the annular mounting surface is substantially flat”:
It would have been obvious to one of ordinary skill in the art to make the annular mounting surface substantially flat, since it will allow better contact with the vibrating machine surface and hence will improve the signal-to-noise ratio and the quality and accuracy of the resonant frequency response determination. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US20180292243 to DeCook et al. (hereinafter DeCook).
Regarding Claim 7: Huang discloses the mounting structure of claim 1 (see the rejection for Claim 1).
Huang is silent on:
“further comprising a central hole through the base portion for receiving a bolt or stud for attaching the mounting structure to the surface of the machine”.
However, DeCook discloses:
“further comprising a central hole through the base portion for receiving a bolt or stud for attaching the mounting structure to the surface of the machine” (Fig. 2B; para 0043 – “The base 118 also includes a third mounting projection 123 in the form of a rim 123 that surrounds the opening 112 b′ (i.e. central hole, added by examiner) through the sensing module 110. The opening 112 b′ is configured to receive a fastener, such as a bolt or a screw, which may be received in a corresponding opening on the pump 200.”)

Regarding Claim 8: Huang/DeCook combination discloses the mounting structure of claim 8 (see the rejection for Claim 8).
It would have been obvious to one of ordinary skill in the art to select “the central hole has a radius that is less than the inner radius r of the annular mounting surface” to ensure that the bolt or screw will fit into the central hole and will the damage the annual mounting structure, so the vibration sensor will be securely attached to the surface of a machine via mounting structure and to ensure the quality and accuracy of the resonant frequency response determination.
 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US20150355216A1 to Girardeau (hereinafter Girardeau).

Regarding Claim 10: Huang discloses the mounting structure of claim 1 (see the rejection for Claim 1).
Huang is silent on:
“wherein the annular mounting surface is defined as a portion of a surface of a toroid”
However, Girardeau discloses:
“wherein the annular mounting surface is defined as a portion of a surface of a toroid” (Fig. 2; para 0027 – “The accelerometer 206 and ultrasonic transducer 208 may be seated in the base 204 (i.e. mounting surface, added by examiner). In the illustrated embodiment, the accelerometer 206 and the ultrasonic transducer 208 are mounted to a plate 210 used in combination with an O-ring 212 (i.e. toroid surface, added by examiner) to position the accelerometer 206 and the ultrasonic transducer 208 in the base 204.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular mounting surface, disclosed by Huang, as taught by Girardeau, in order to make the attachment of the vibration sensor to the mounting surface more stable and reliable and such the quality and accuracy of the resonant frequency response determination. 
Claim Objections
s 3-5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 3: Huang discloses the mounting structure of claim 1 (see the rejection for Claim 1).
However, the prior art fails to anticipate or render obvious wherein the inner radius r is greater than or equal to 71% of the outer radius R and less than or equal to 75% of the outer radius R  in combination with the rest of the claim limitations as claimed and defined by the Applicant.

  Regarding Claim 4: Huang discloses the mounting structure of claim 1 (see the rejection for Claim 1).
However, the prior art fails to anticipate or render obvious wherein the vibration sensor is for use in measuring vibration of the machine at measurement frequencies within a range of 1 Hz to 10 KHz, and wherein the vibration sensor has a mass ranging from about 0.65 pounds to about 0.75 pounds, and wherein the outer radius R ranges from 12.3 mm to 12.5 mm and the inner radius r ranges from 8.9 mm to 9.1 mm. in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding Claim 5: Huang discloses the mounting structure of claim 1 (see the rejection for Claim 1).
wherein the outer radius R is 12.4 mm and the inner radius r is 9.0 mm in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding Claim 11: Huang discloses the mounting structure of claim 1 (see the rejection for Claim 1).
However, the prior art fails to anticipate or render obvious wherein the central recessed surface is recessed to a depth ranging from 0.2 mm to 0.4 mm in relation to the annular mounting surface in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding Claim 12: Huang discloses the mounting structure of claim 1 (see the rejection for Claim 1).
However, the prior art fails to anticipate or render obvious wherein the central recessed surface is recessed to a depth of 0.3 mm in relation to the annular mounting surface in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Allowable Subject Matter

Claims 13-20 allowed.
The following is an examiner’s statement of reasons for allowance.

Regarding Claim 13: Claim 13 is allowed because the closest prior art, Huang, DeCook and Girardeau either singularly or in combination, fail to anticipate or render obvious the central recessed surface recessed to a depth ranging from 0.2 mm to 0.4 mm in relation to the annular mounting surface; and wherein the value of the inner radius r is selected from a range of 8.9 mm to 9.1 mm and the value of the outer radius R is selected from a range of 12.3 mm to 12.5 mm, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claims 14-20 allowed as being dependent on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US4374472 to Nishimura (Nishimura) discloses the vibration sensor secured onto an internal boss of a sensor housing by a threaded fastener.
	US20190285513A1 to Cheve et al. (Cheve) discloses the spacer and sensor module with the spacer extending from the base and including the pin portion extending into the hole.
	US5939616 to Ito et al. (Ito) discloses the knocking detecting sensor attached to attaching unit of an internal combustion engine on a metallic shell.
US 20090315544 A1 to Takahashi et al. (Takahashi) discloses the rotation detection device including a plurality of magnetic encoders of a ring shape.
US 20020054719 A1 to Takizawa et al. (Takizawa) discloses a rolling bearing with sensor including an inner ring and an outer ring.
US 4951526 A to Linder (Linder) discloses the dynamic ring balancer for a machine shaft including an annular case.
US 20170276177 A1 to Nozaki et al. (Nozaki) discloses the bearing device including an inner ring and an outer ring and a vibration sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863